Title: To Thomas Jefferson from Albert Gallatin, 21 July 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington July 21 1806
                        
                        I enclose the copy of the letter which was written to the Register of the land office at Vincennes respecting
                            the roads in Indiana. The Register of Chilicothe has been authorised to open the road from the Sciota to the former Indian
                            boundary line. It is already open from four points on the Ohio (Marietta, Grave Creek, Wheeling and Steubenville) to the
                            Sciota. As it is necessary to connect the two roads right from the Ohio to the old indian boundary line, and from sd. line to
                            the Mississippi, I wish nothing to be decided until the answer of the Vincennes register shall have been received; nor
                            until the point on the indian line which the road from Sciota will strike shall have been ascertained. As soon as the information shall have been received it will be
                            communicated. 
                  With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    